Case 2:19-ap-01142-RK           Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04              Desc
                                Main Document     Page 1 of 12


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010
     (323) 937-4501        Fax (888) 316-6107
 4   e-mail: baruchcohen@baruchcohenesq.com

 5   Attorney for Defendant Philip Joseph Jaurigui

 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                     CENTRAL DISTRICT OF CALIFORNIA
 8
                                          LOS ANGELES DIVISION
 9

10
      In re                                          Case No. 2:16-bk-24760 RK
11
      PHILIP JOSEPH JAURIGUI,                        Adversary No. 2:19-ap-01142-RK
12
                    Debtor                           Assigned to the Honorable Robert N. Kwan
13    _________________________________
                                                     Chapter 7
14    7175 WB, LLC, a California Limited
      Liability Company,                             DEFENDANT’S ANSWER TO COMPLAINT
15                                                   FOR OBJECTION TO DISCHARGE UNDER
                         Plaintiff                   §§ 727(a)(2), (4), AND (7)
16
      vs.                                            Status Conference:
17
      PHILIP JOSEPH JAURIGUI,                        Date: 7-16-2019
18                                                   Time: 1:30pm
                        Defendant                    Courtroom: 1675
19                                                   Place: 255 East Temple St., Los Angeles CA 90012

20
               Defendant Philip Joseph Jaurigui (“Defendant”) hereby files Defendant’s Answer to
21
     Complaint for Objection to Discharge under §§ 727(a)(2), (4), and (7)(“Answer”) filed by
22
     Plaintiff 7175 WB, LLC, a California Limited Liability Company (“Plaintiff”).
23
               On 5-15-2019, Plaintiff filed this Complaint [Doc-1]. On 5-16-2019, this Court issued its
24
     Summons & Notice of Status Conference [Doc-2], setting the response date for 6-17-2019.
25
     However, Plaintiff never served Defendant with same in violation of LBR 7004-1(b).
26
     Notwithstanding Plaintiff’s failure to serve the Complaint and the Summons & Notice of Status
27
     Conference, Defendant is answering it accordingly.
28

     6/17-8:24pm
Case 2:19-ap-01142-RK            Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04               Desc
                                 Main Document     Page 2 of 12


 1                                               GENERAL DENIAL

 2             Defendant generally denies each and every allegation of Plaintiff's Complaint.

 3                                      JURISDICTIONAL ALLEGATIONS

 4             1.     Admit

 5             2.     Admit

 6             3.     Admit.

 7             4.     Admit

 8                                                  THE PARTIES

 9             5.     Defendant is without knowledge or information sufficient to form a belief as to the

10                    truth of the allegations in Paragraph 5 and on that basis denies the allegations

11                    therein.

12             6.     Defendant is without knowledge or information sufficient to form a belief as to the

13                    truth of the allegations in Paragraph 6 and on that basis denies the allegations

14                    therein

15             7.     Admit

16             8.     Defendant is without knowledge or information sufficient to form a belief as to the

17                    truth of the allegations in Paragraph 8 and on that basis denies the allegations

18                    therein

19             9.     Admit

20             10.    Admit

21             11.    Defendant is without knowledge or information sufficient to form a belief as to the

22                    truth of the allegations in Paragraph 11 and on that basis denies the allegations

23                    therein.

24                                           GENERAL ALLEGATIONS

25             12.    Deny

26             13.    Deny. Defendant was under no obligation under the Bankruptcy Code to list

27                    specific assets of the Swing House Corporation in his personal bankruptcy. It is

28

     6/17-8:24pm
                                                        -2-
Case 2:19-ap-01142-RK          Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                   Desc
                               Main Document     Page 3 of 12


 1                   Defendant’s understanding that the insurance coverage in question would not cover

 2                   Plaintiff’s claims.

 3             14.   Deny. Defendant was under no obligation under the Bankruptcy Code to list

 4                   specific assets of the Swing House Corporation in his personal bankruptcy. It is

 5                   Defendant’s understanding that the insurance coverage in question would not cover

 6                   Plaintiff’s claims.

 7             15.   Deny

 8             16.   See below:

 9                   a.      First sentence - Admit.

10                   b.      Second sentence - Defendant is without knowledge or information sufficient

11                           to form a belief as to the truth of the allegations in Paragraph 16, 2 nd

12                           sentence and on that basis denies the allegations therein. Defendant believes

13                           that both contracts expired by its terms before the Debtor’s personal

14                           bankruptcy was filed on 11-8-2016.

15                   c.      Third sentence - Defendant is without knowledge or information sufficient

16                           to form a belief as to the truth of the allegations in Paragraph 16, 3 rd

17                           sentence and on that basis denies the allegations therein. Defendant denies

18                           that after 2015, Defendant entered into contracts on behalf of Swing House

19                           and these contracts conferred legal rights on Swing House’s behalf

20                           concerning Tender Box and Jared.

21             17.   See below:

22                   a.      First sentence - Defendant is without knowledge or information sufficient to

23                           form a belief as to the truth of the allegations in Paragraph 17, 1 st sentence

24                           and on that basis denies the allegations therein.

25                   b.      Second sentence - Defendant is without knowledge or information sufficient

26                           to form a belief as to the truth of the allegations in Paragraph 17, 2 nd

27                           sentence and on that basis denies the allegations therein.

28

     6/17-8:24pm
                                                        -3-
Case 2:19-ap-01142-RK           Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                 Desc
                                Main Document     Page 4 of 12


 1                   c.     Third sentence - Defendant is without knowledge or information sufficient

 2                          to form a belief as to the truth of the allegations in Paragraph 17, 3 rd

 3                          sentence and on that basis denies the allegations therein.

 4             18.   Defendant is without knowledge or information sufficient to form a belief as to the

 5                   truth of the allegations in Paragraph 18 and on that basis denies the allegations

 6                   therein.

 7             19.   See below:

 8                   a.     First sentence - Deny

 9                   b.     Second sentence - Deny. Defendant was under no obligation under the

10                          Bankruptcy Code to list specific assets of the Swing House corporation in

11                          his personal bankruptcy.

12             20.   See below:

13                   a.     First sentence - Defendant is without knowledge or information sufficient to

14                          form a belief as to the truth of the allegations in Paragraph 20 and on that

15                          basis denies the allegations therein.

16                   b.     Second sentence - Deny. Defendant believes that both contracts expired by

17                          its terms and therefore there were no monies received and therefore no

18                          monies due.

19             21.   Deny

20             22.   Deny

21             23.   See below:

22                   a.     First sentence - Deny

23                   b.     Second sentence - Deny

24             24.   See below:

25                   a.     First sentence - “one of the artists, Jared, produced a second master

26                          recording” - Admit.

27                   b.     First sentence - “for which Swing House held (and still holds) ownership

28

     6/17-8:24pm
                                                       -4-
Case 2:19-ap-01142-RK           Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                Desc
                                Main Document     Page 5 of 12


 1                          rights under the Artist Contracts” - Deny

 2                   c.     Second sentence - Deny. Defendant believes that the Jared contract expired

 3                          by its terms and therefore there was no monies received and therefore no

 4                          monies due.

 5                   d.     Third sentence - Deny

 6             25.   See below:

 7                   a.     First sentence - Deny

 8                   b.     Second sentence - Admit

 9                   c.     Third sentence - Deny

10             26.   See below:

11                   a.     First sentence - Deny

12                   b.     Second sentence - Deny

13                   c.     Third sentence - Deny

14                   d.     Fourth sentence - Deny

15                   e.     Fifth sentence - Admit

16                   f.     Sixth sentence - Deny

17             27.   Deny

18             28.   See below:

19                   a.     First sentence - Deny

20                   b.     Second sentence - Deny

21             29.   Defendant is without knowledge or information sufficient to form a belief as to the

22                   truth of the allegations in Paragraph 29 and on that basis denies the allegations

23                   therein.

24             30.   See below:

25                   a.     First sentence - Defendant is without knowledge or information sufficient to

26                          form a belief as to the truth of the allegations in Paragraph 30, 1 st sentence

27                          and on that basis denies the allegations therein.

28

     6/17-8:24pm
                                                       -5-
Case 2:19-ap-01142-RK           Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                  Desc
                                Main Document     Page 6 of 12


 1                   b.      Second sentence - Defendant is without knowledge or information sufficient

 2                           to form a belief as to the truth of the allegations in Paragraph 30, 2 nd

 3                           sentence and on that basis denies the allegations therein.

 4                   c.      Third sentence - Defendant is without knowledge or information sufficient

 5                           to form a belief as to the truth of the allegations in Paragraph 30, 3 rd

 6                           sentence and on that basis denies the allegations therein.

 7             31.   See below:

 8                   a.      First sentence - Deny

 9                   b.      Second sentence - Deny

10             32.   Defendant is without knowledge or information sufficient to form a belief as to the

11                   truth of the allegations in Paragraph 32 and on that basis denies the allegations

12                   therein.

13             33.   Deny

14             34.   See below:

15                   a.      First sentence - Defendant is without knowledge or information sufficient to

16                           form a belief as to the truth of the allegations in Paragraph 34, 1 st sentence

17                           and on that basis denies the allegations therein.

18                   b.      Second sentence - Defendant is without knowledge or information sufficient

19                           to form a belief as to the truth of the allegations in Paragraph 34, 2 nd

20                           sentence and on that basis denies the allegations therein.

21             35.   Defendant is without knowledge or information sufficient to form a belief as to the

22                   truth of the allegations in Paragraph 35 and on that basis denies the allegations

23                   therein.

24             36.   See below:

25                   a.      First sentence - Admit

26                   b.      Second sentence - Admit

27             37.   Admit

28

     6/17-8:24pm
                                                        -6-
Case 2:19-ap-01142-RK          Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                 Desc
                               Main Document     Page 7 of 12


 1             38.   Admit

 2             39.   See below:

 3                   a.      First sentence - “Not disclosing the details of the Occidental Refinance”

 4                           Deny - Defendant’s ex-girlfriend applied for the refinance - not Defendant,

 5                           and therefore, Debtor was under no obligation under the Bankruptcy Code

 6                           to list the refinance in his personal bankruptcy.

 7                   b.      First sentence - “including without limitation the disposition of property and

 8                           funds in connection with the Occidental Refinance” - Admit

 9                   c.      Second sentence - “Omitting his alleged ownership rights in the Artist

10                           Contracts concerning the Tender Box” Deny. Defendant believes that both

11                           contracts expired by its terms and therefore there was no asset to disclose in

12                           his bankruptcy.

13                   d.      Third sentence - “Omitting his alleged ownership rights in the Artist

14                           Contracts concerning Jared - Deny. Defendant believes that both contracts

15                           expired by its terms and therefore there was no asset to disclose in his

16                           bankruptcy.

17                   e.      Fourth sentence - Defendant is without knowledge or information sufficient

18                           to form a belief as to the truth of the allegations in Paragraph 40 and on that

19                           basis denies the allegations therein.

20             40.   Deny

21                           FIRST CLAIM FOR RELIEF - 11 U.S.C. § 727(a)(2) & (7)

22             41.   Deny

23             42.   Deny. Defendant was under no obligation under the Bankruptcy Code to list

24                   specific assets of the Swing House corporation in his personal bankruptcy.

25             43.   Deny

26             44.   Deny; see below

27                   a.      Deny. Defendant was under no obligation under the Bankruptcy Code to list

28

     6/17-8:24pm
                                                       -7-
Case 2:19-ap-01142-RK            Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04               Desc
                                 Main Document     Page 8 of 12


 1                             specific assets of the Swing House corporation in his personal bankruptcy.

 2                   b.        Defendant denies that he did not disclose the details of the Occidental

 3                             Refinance because the Defendant’s ex-girlfriend applied for the refinance -

 4                             not Defendant, and therefore, Debtor was under no obligation under the

 5                             Bankruptcy Code to list the refinance in his personal bankruptcy. However,

 6                             Defendant admits that he did not disclose the disposition of property and

 7                             funds in connection with the Occidental Refinance.

 8                   c.        Deny.

 9                   d.        Deny

10             45.   Deny

11                        SECOND CLAIM FOR RELIEF - 11 U.S.C. § 727(a)(4) & (7)

12             46.   Deny

13             47.   Deny

14             48.   Deny. Defendant was under no obligation under the Bankruptcy Code to list

15                   specific assets of the Swing House corporation in his personal bankruptcy.

16             49.   (i-iv) Deny

17             50.   Deny

18
                                              AFFIRMATIVE DEFENSES
19
                                          FIRST AFFIRMATIVE DEFENSE
20                                        (FAILURE TO STATE A CLAIM)

21             51.   Plaintiff's Complaint fails to state a claim upon which relief may be granted.

22                   Defendant was under no obligation under the Bankruptcy Code to list specific

23                   assets of the Swing House corporation in his personal bankruptcy. It is Defendant’s

24                   understanding that the insurance coverage in question would not cover Plaintiff’s

25                   claims.

26                                       SECOND AFFIRMATIVE DEFENSE
                                                 (ESTOPPEL)
27
               52.   Plaintiff's claims are barred by the doctrine of estoppel.
28

     6/17-8:24pm
                                                         -8-
Case 2:19-ap-01142-RK          Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                  Desc
                               Main Document     Page 9 of 12


 1                                      THIRD AFFIRMATIVE DEFENSE
                                                 (LACHES)
 2
               53.   Plaintiff's claims are barred by the doctrine of laches. Plaintiff conducted no 2004
 3
                     examination of the Debtor to ascertain facts before alleging them.
 4
                                       FOURTH AFFIRMATIVE DEFENSE
 5                                              (WAIVER)

 6             54.   Plaintiff's claims are barred by the doctrine of waiver.

 7                                       FIFTH AFFIRMATIVE DEFENSE
                                              (UNCLEAN HANDS)
 8
               55.   Plaintiff's claims are barred or abated substantially by the doctrine of unclean
 9
                     hands.
10
                                         SIXTH AFFIRMATIVE DEFENSE
11                                          (FAILURE TO MITIGATE)

12             56.   Without any admission by Defendant that Plaintiff suffered injury in any way, to the

13                   extent that Plaintiff did suffer such injury, its claims are barred in whole or in part

14                   because it failed to use reasonable means to prevent the alleged damage and failed

15                   to use reasonable means to mitigate its damages. Plaintiff conducted no 2004

16                   examination of the Debtor to ascertain facts before alleging them. It is Defendant’s

17                   understanding that the insurance coverage in question would not cover Plaintiff’s

18                   claims.

19                                    SEVENTH AFFIRMATIVE DEFENSE
                                             (NO DAMAGES)
20
               57.   Plaintiff's claims fail in whole or in part to the extent they it suffered no damages. It
21
                     is Defendant’s understanding that the insurance coverage in question would not
22
                     cover Plaintiff’s claims.
23
                                       EIGHTH AFFIRMATIVE DEFENSE
24                                              (SET-OFF)

25             58.   Plaintiff's alleged claims to damages are barred, in whole or in part, by the right of

26                   Defendant to a set-off against any such damages.

27

28

     6/17-8:24pm
                                                        -9-
Case 2:19-ap-01142-RK         Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                 Desc
                              Main Document    Page 10 of 12


 1                                      NINTH AFFIRMATIVE DEFENSE
                                           (ACTUAL KNOWLEDGE)
 2
               59.   Plaintiff had actual knowledge of the allege acts taken by the Defendant that
 3
                     allegedly damaged Plaintiff but did not take any action to controvert, stop or
 4
                     otherwise prevent the acts and in fact participated in the decision making of the acts
 5
                     that purportedly damaged Plaintiff.
 6
                                    TENTH AFFIRMATIVE DEFENSE
 7                          (NO DEFINED OMISSIONS WITHIN 1-YEAR PERIOD
                                  BEFORE FILING FOR BANKRUPTCY)
 8
               60.   The Complaint does not identify the dates of the alleged concealment activities
 9
                     within the one year period before filing for bankruptcy, as required by §
10
                     727(a)(2)(A)(7).
11
                                   ELEVENTH AFFIRMATIVE DEFENSE
12                             (INNOCENT AND INADVERTENT OVERSIGHT)

13             61.   Some of the alleged omissions were nothing more than an innocent and inadvertent

14                   oversight in the Debtor’s personal bankruptcy. Defendant was under no obligation

15                   under the Bankruptcy Code to list specific assets of the Swing House corporation in

16                   his personal bankruptcy

17                                   TWELFTH AFFIRMATIVE DEFENSE
                                    (OMISSIONS OF IMMATERIAL VALUE)
18
               62.   Some of the alleged omissions of assets were of negligible immaterial value to the
19
                     Debtor’s personal bankruptcy. Defendant was under no obligation under the
20
                     Bankruptcy Code to list specific assets of the Swing House corporation in his
21
                     personal bankruptcy. It is Defendant’s understanding that the insurance coverage in
22
                     question would not cover Plaintiff’s claims.
23
                                  THIRTEENTH AFFIRMATIVE DEFENSE
24                              (FEDERAL RULES OF CIVIL PROCEDURE 11)

25             63.   Plaintiff’s Complaint violates Federal Rule of Civil Procedure 11(b)(3) and Federal

26                   Rule of Bankruptcy Procedure 9011(b)(3).

27

28

     6/17-8:24pm
                                                      -10-
Case 2:19-ap-01142-RK         Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                 Desc
                              Main Document    Page 11 of 12


 1                  WHEREFORE, Defendant prays:

 2             1.   That this Court dismiss Plaintiffs’ Complaint with prejudice;

 3             2.   That Plaintiff take nothing by its Complaint;

 4             3.   That Defendant’s debts to Plaintiff be discharged.

 5             4.   That Defendant be granted his discharge.

 6             5.   That this Court issue a finding of fact that the claim brought by Plaintiff is

 7                  dischargeable, and that this discharge should also serve to void any future judgment

 8                  to determine the personal liability of Defendant and operate as a permanent

 9                  injunction against any actions whether commenced pre-petition or post-petition.

10             6.   That this Court award Defendant’s costs and reasonable attorney's fees and costs in

11                  an amount which will be ascertained.

12             7.   That this Court order such other and further relief in Defendant’s favor as the Court

13                  may find just and proper.

14

15             DATED:      June 17, 2019                     LAW OFFICE OF BARUCH C. COHEN
                                                             A Professional Law Corporation
16
                                                             /s/ Baruch C. Cohen
17                                                           Baruch C. Cohen, Esq.
                                                             Attorney for Defendant Philip Joseph
18                                                           Jaurigui

19

20

21

22

23

24

25

26

27

28

     6/17-8:24pm
                                                      -11-
            Case 2:19-ap-01142-RK                  Doc 5 Filed 06/17/19 Entered 06/17/19 17:34:04                                     Desc
                                                   Main Document    Page 12 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: DEFENDANT’S ANSWER TO COMPLAINT FOR
OBJECTION TO DISCHARGE UNDER §§ 727(a)(2), (4), AND (7) will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
6/17/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Michael D Good (PL) mgood@southbaylawfirm.com
Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 6/17/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 6/17/2019,, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Personal Delivery
Hon. Robert N. Kwan, USBC, Central District of California, 255 E. Temple Street, Suite 1682, Los Angeles CA 90012



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/17/2019                      Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
